DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 10/13/2022. As directed by the amendment: claims 1, 5, and 9 have been amended. Thus, claims 1-9 are presently pending in this application with claims 4 and 7 withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 recites “the distal end of the guidewire tube is terminated inside the distal portion” and claim 6 recites “the distal end of the guidewire tube is terminated inside the central lumen of the distal portion of the catheter body” which fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwager (US 2018/0296233 A1) in view of Willard et al. (US 6,309,379 B1) and Gulcher et al. (US 2014/0214048 A1).
Regarding claims 1, 5, and 6, Schwager discloses (fig. 1-2) an endovascular catheter for removing blood clots (the catheter removes material from blood vessels, therefore it is capable of removing blood clots, see abstract) comprising: 
an elongate catheter body 2 having a distal portion, a proximal portion, a transition portion (see annotated fig. 2 below) and a central lumen 5 extending longitudinally through the catheter body 2 (see fig. 2 and [0084]), wherein the catheter body comprises an inner wall on the distal portion and an inner wall on the proximal portion (see fig. 2), wherein the distal portion has an outer wall and wherein the proximal portion has an outer wall (see fig. 2); 
the distal end of the catheter body is angulated to create an oval-shaped aperture (see fig. 1 and [0089]);
a hole 8 located on the transition portion (see fig. 1, annotated fig. 2 below and [0085]); 
a guidewire tube 6 having a distal end, a proximal end and an inner lumen extending longitudinally (see fig. 1 and [0084]-[0085]); and 
wherein the guidewire tube 6 is extended through the hole 8 in the transition portion (see fig. 1, annotated fig. 2 below and [0085]) from the proximal end of the distal portion through the central lumen 5 of the distal portion to the distal end of the distal portion (see annotated fig. 2 below).

    PNG
    media_image1.png
    505
    909
    media_image1.png
    Greyscale

The language “for removing blood clots” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Schwager meets the structural limitations of the claim, and is capable of removing blood clots. The catheter removes material from blood vessels, therefore it is capable of removing blood clots (see abstract of Schwager)
Schwager is silent regarding wherein the distal portion has a larger central lumen than the proximal portion.
However Willard, in the same filed of endeavor, teaches (fig. 9-10) an endovascular catheter comprising: an elongate catheter body having a distal portion, a proximal portion, a transition portion (see annotated fig. 10 below); wherein the distal portion has a larger central lumen than the proximal portion (see annotated fig. 10 below); a hole 50 located on the transition portion (see fig. 10 and col. 7 ln. 55 - col. 8 ln. 15); a guidewire tube 102 extended through the hole 50 in the transition portion (see fig. 10).

    PNG
    media_image2.png
    405
    921
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schwager to have the distal portion has a larger central lumen than the proximal portion as taught by Willard, for the purpose of having the opening facing in a proximal direction to facilitate exchange of different wires through the tube (see Willard col. 7 ln. 55 - col. 8 ln. 15 and col. 2 ln. 16-26).
Schwager as modified is silent regarding the distal end of the guidewire tube is terminated inside the distal portion and is flush with the distal end of the distal portion of the catheter body.
However Gulcher, in the same filed of endeavor, teaches (fig. 1-6) an endovascular catheter comprising: an elongate catheter body 3 having a distal portion (portion distal of 14; see fig. 5) and a central lumen (see fig. 3a-3b); a hole 7 located on a transition portion (see fig. 6 and [0047]-[0048]); a guidewire tube 6 extended through the hole in the transition portion (see fig. 6); the distal end of the guidewire tube 6 is terminated in the distal portion of the catheter body (see fig. 2b and [0048]) and is flush with the distal end of the distal portion of the catheter body (see fig. 2b and [0048]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schwager as modified to have the distal end of the guidewire tube is terminated inside the distal portion and is flush with the distal end of the distal portion of the catheter body as taught by Gulcher, for the purpose of being able to use the distal end of the catheter to initially penetrate a clot prior to aspiration (see Gulcher [0051]).
Regarding claim 2, Schwager as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Schwager further discloses (fig. 1-2) the proximal end of the guidewire tube is affixed to the transition portion of the catheter body (fixation Y, see [0086] and fig. 2).
Regarding claim 3, Schwager as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Schwager further discloses (fig. 1-2) the distal end of the guidewire tube is affixed to the inner wall of the distal portion of the catheter body (fixation X, see [0086] and fig. 2).
Regarding claim 8, Schwager as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Schwager further discloses (fig. 1-2) the distal end of the catheter body 2 has a distal tip (see fig. 2).
Regarding claim 9, Schwager as modified discloses the claimed invention substantially as claimed, as set forth above for claim 8. Schwager further discloses (fig. 1-2) wherein the angulated distal end has an angle with respect to a longitudinal axis, with the angle ranging between 20- 90 degrees (see [0024]).

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
Applicant argues that “neither Schwager nor Willard disclose that the distal end of the guidewire tube is terminated inside the distal portion from an oval-shaped aperture” (remarks pg. 4). The Office respectfully disagrees. Schwager is relied upon to teach the oval shaped aperture and Gulcher is relied upon to theca that the guidewire tube is terminated in the distal end of the catheter body.
Applicant further argues “Willard has TWO guidewire tubes/liners 100 and 102 inside its sheath. The liner 100 is for the guidewire, and the liner 102 is for placement of other devices to the treatment site. Thus, the provision of these two tubes/liners will block the inner lumen 28 of the distal section and proximal section of the sheath 10, thereby impeding the aspiration ability of the resulting catheter. For this reason, a person skilled in the art would have no motivation to combine Willard with Schwager” (remarks pg. 4). The Office respectfully disagrees. First, The Office has not modified Schwager to have two guidewire tube liners. Second, Willard has only been relied upon to teach the distal portion has a larger central lumen than the proximal portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elton et al. (US 2014/0336689 A1) teaches of a catheter with a guidewire tube that terminates within a catheter body; Shaltis (US 2015/0190615 A1) teaches of a catheter with a guidewire tube that terminates within a catheter body; Auth et al. (US 5,827,229): teaches of a catheter with a guidewire tube that terminates within a catheter body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771